DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 04/29/2021 and 06/21/2021 have been considered and made of record by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
Response to Arguments
Applicant's arguments filed on 05/18/2021 have been fully considered but they are not persuasive.
Applicant’s Argument: Regarding the rejection of claim 2, Applicant argues that the mere description of frequency intervals between tones of pilot symbols and data symbols that are time division-multiplexed within a single frame, where pilot tones are merely used for equalization of data symbols within the single frame, as described in Kim, cannot be reasonably interpreted as disclosing or rendering obvious anything about i) tone spacing of training OFDM symbols included in a sounding packet based on  
Examiner’s Response: Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner asserts that as to claim 2, Yamaura discloses a method for beamforming training (see the abstract), the method comprising: generating, at a first communication device (see paragraphs 0020-0021 and 0134), a plurality of training fields (see Fig. 5 and paragraphs 0134-0135); generating, at the first communication device, a first plurality of training orthogonal frequency division multiplexing (OFDM) symbols to include the plurality of training fields (see Fig. 5 and paragraph 0135); generating, at the first wireless communication device, a sounding packet to include the first plurality of training OFDM symbols (see Fig. 5 and paragraphs 0084 and 0134); transmitting, with the first wireless communication device, the sounding packet to a second communication device (see paragraphs 0025 and 0030); receiving, at the first communication device from the second communication device, beamforming feedback generated at the second communication device based on the plurality of training fields included in the first plurality of training OFDM symbols of the sounding packet (see paragraphs 0054 and 0060); generating, at the first  Yamaura, discloses all the subject matters claimed in claim 2, except that the first communication device generating a second plurality of training OFDM symbols to be included in the data unit separate from the sounding packet, including generating the second plurality of training OFDM symbols with a second tone spacing between non-zero data tones of the second plurality of training OFDM symbols, wherein the second tone spacing is equal to the tone spacing of non-zero data tones of the first plurality of training OFDM symbols (i.e., the first tone spacing). Yamaura also does not expressly disclose generating the data symbols included in the data unit with a third tone spacing, the third tone spacing being a fraction of the first tone spacing, the fraction being less than 1. Sandell, in the same field of endeavor, discloses an OFDM communication system (see paragraphs 0003 and 0041), comprising a transmitter and a receiver, wherein the transmitter can use beamforming technology to transmit signals to the receiver (see the abstract and paragraph 0048). Sandell further discloses that the transmitter transmits pilot sounding signals to the receiver (see paragraph 0032) in  Therefore Sandell discloses using training (pilot) symbols in both sounding packets and data packets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamaura as suggested by Sandell in order to fully estimate the carrier frequency offset (both initial and residual) and compensate for them. Yamaura and Sandell disclose all the subject matters claimed in claim 2, except that all the training symbols (in both sounding and data packets) are transmitted using a first tone spacing and the data symbols are transmitted using a different tone spacing, with the tone spacing of the data symbols being a fraction of tone spacing of the pilot symbols. Kim, in the same field of endeavor, discloses transmitting pilot (training) symbol and data symbols in OFDM communication system (see paragraph 0088). Kim further discloses generating the plurality of training OFDM symbols with a first spacing between non-zero data tones of the training OFDM symbols (see paragraphs 0044 and 0088) and generating the data symbols with a second tone spacing (see paragraphs 0044 and 0088), the second tone spacing being a fraction of the first tone spacing of the plurality of training OFDM symbols, the fraction being less than 1 (see paragraphs 0044 and 0088). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamaura and Sandell as suggested by Kim in order to increase the number of tones carrying data symbols in  Yamaura, Sandell, and Kim do not disclose that the spacing between the pilot tones in the sounding packet is the same as the spacing between the pilot tones in the data unit. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the same tone spacing for the pilot symbols of the sounding packet and the pilot symbols of the data unit to reduce the complexity of the transmission. Even though, Kim does not disclose transmitting the pilot symbols and data symbols separately, Kim clearly discloses generating the plurality of training OFDM symbols with a first spacing between non-zero data tones of the training OFDM symbols (see paragraphs 0044 and 0088) and generating the data symbols with a second tone spacing (see paragraphs 0044 and 0088), the second tone spacing being a fraction of the first tone spacing of the plurality of training OFDM symbols, the fraction being less than 1 (see paragraphs 0044 and 0088). Kim does not teach away or discourage using the same technique in communication systems where the data and pilot symbols are transmitted separately. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamaura as suggested by Kim in order to increase the number of tones carrying data symbols and increase the amount of data transmitted from the communication device when the data symbols and pilot symbols are transmitted together or separately.
Claim Objections
Claim 2 is objected to because of the following informalities:  as to claim 2, lines 8-9, “the plurality of training OFDM symbols” should be replaced by the first plurality of training OFDM symbols.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  as to claim 12, line 9, “the plurality of training OFDM symbols” should be replaced by the first plurality of training OFDM symbols.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As to claim 2, line 23, Applicant states that the data OFDM symbols have a third tone spacing. However, contradictory to this statement, Applicant in claim 2, lines 27-28 states that the data OFDM symbols have a second tone spacing. This contradictory limitation has been repeated in claims 3 and 4 as well. Therefore claims 2-4 are vague and indefinite. Claims 5-11 depend on claim 2, therefore they have been rejected as well.
Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject the first plurality of training OFDM symbols or the second plurality of training OFDM symbols. Therefore claims 3-8 are vague and indefinite.
Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As to claim 12, line 22, Applicant states that the data OFDM symbols have a third tone spacing. However, contradictory to this statement, Applicant in claim 12, line 26 states that the data OFDM symbols have a second tone spacing. This contradictory limitation has been repeated in claims 13 and 14 as well. Therefore claims 12-14 are vague and indefinite. Claims 15-21 depend on claim 12, therefore they have been rejected as well.
Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As to claims 13-18, it is not clear whether “the plurality of training OFDM symbols” is referring back to the first plurality of training OFDM symbols or the second plurality of training OFDM symbols. Therefore claims 13-18 are vague and indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura (US 2007/0253501), and Sandell et al. (hereinafter, referred to as Sandell) (US 2017/0111201), further in view of Kim et al. (hereinafter, referred to as Kim) (US 2007/0189406).
As to claim 2, Yamaura discloses a method for beamforming training (see the abstract), the method comprising: generating, at a first communication device (see paragraphs 0020-0021 and 0134), a plurality of training fields (see Fig. 5 and paragraphs 0134-0135); generating, at the first communication device, a first plurality of training orthogonal frequency division multiplexing (OFDM) symbols to include the plurality of training fields (see Fig. 5 and paragraph 0135); generating, at the first wireless communication device, a sounding packet to include the first plurality of training OFDM symbols (see Fig. 5 and paragraphs 0084 and 0134); transmitting, with the first wireless communication device, the sounding packet to a second communication device (see paragraphs 0025 and 0030); receiving, at the first communication device from the second communication device, beamforming feedback generated at the second  Yamaura, discloses all the subject matters claimed in claim 2, except that the first communication device generating a second plurality of training OFDM symbols to be included in the data unit separate from the sounding packet, including generating the second plurality of training OFDM symbols with a second tone spacing between non-zero data tones of the second plurality of training OFDM symbols, wherein the second tone spacing is equal to the tone spacing of the non-zero data tones of the first plurality of training OFDM symbols (i.e., the first tone spacing). Yamaura also does not expressly disclose generating the data symbols included in the data unit with a third tone spacing, the third tone spacing being a fraction of the first tone spacing, the fraction being less than 1. Sandell, in the same field of endeavor, discloses an OFDM communication system (see paragraphs 0003 and 0041), comprising a transmitter and a receiver, where the transmitter can use  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamaura as suggested by Sandell in order to fully estimate the carrier frequency offset (both initial and residual) and compensate for them. Yamaura and Sandell disclose all the subject matters claimed in claim 2, except that all the training symbols (in both sounding and data packets) are transmitted using a first tone spacing and the data symbols are transmitted using a different tone spacing, where the tone spacing of the data symbols being a fraction of tone spacing of the pilot symbols. Kim, in the same field of endeavor, discloses transmitting pilot (training) symbol and data symbols in OFDM communication system (see paragraph 0088). Kim further discloses generating the plurality of training OFDM symbols with a first spacing between non-zero data tones of the training OFDM symbols (see paragraphs 0044 and 0088) and generating the data symbols with a second tone spacing (see paragraphs 0044 and 0088), the second tone spacing being a fraction of the first tone spacing of the plurality of training OFDM symbols, the fraction being less than 1 (see paragraphs 0044 and 0088). It would have been obvious to one of ordinary  Yamaura, Sandell, and Kim do not disclose that the spacing between the pilot tones in the sounding packet is the same as the spacing between the pilot tones in the data unit. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the same tone spacing for the pilot symbols of the sounding packet and the pilot symbols of the data unit to reduce the complexity of the transmission. 
As to claim 3, Kim discloses generating the plurality of training OFDM symbols with a tone spacing that is greater than the tone spacing of the data OFDM symbols by a factor of at least 2 (see paragraphs 0044 and 0088).
As to claim 4, Kim discloses generating the plurality of training OFDM symbols with the first tone spacing that is greater than the second tone spacing of the data OFDM symbols by a factor of at least 2 (see paragraphs 0044 and 0088). Yamaura, Sandell, and Kim do not expressly disclose that the first tone spacing is greater than the second tone spacing of the data OFDM symbols by a factor of at least 4. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to try and modify Yamaura, Sandell and Kim and make the spacing between the pilot tones four times the spacing between the data tones in order to reduce the interference between the training tones and increase the reliability of the communication system (i.e., obtaining predictable results).

As to claim 11, Yamaura discloses generating the plurality of training fields of the sounding packet comprises generating a plurality of long training field (LTFs), and generating the sounding packet comprises generating the sounding packet to further include one or more short training fields (STFs) (see paragraph 0135 and Figs. 5-9).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Sandell, and Kim, further in view of Seok (US 2016/0105836).
As to claim 5, Yamaura, Sandell, and Kim disclose all the subject matters claimed in claim 5, except that generating the plurality of training OFDM symbols comprises generating the plurality of training OFDM symbols with a 312.5 kHz spacing between non-zero data tones of the training OFDM symbols, and generating the one or more data OFDM symbols comprises generating the one or more data OFDM symbols with a 78.125 kHz spacing between non-zero data tones of the data OFDM symbols. Seok, in the same field of endeavor, discloses generating the plurality of training OFDM symbols (see paragraph 0094) comprises generating the plurality of training OFDM symbols with a 312.5 kHz spacing between non-zero data tones of the training OFDM symbols (see paragraph 0109), and generating the one or more data OFDM symbols comprises generating the one or more data OFDM symbols with a 78.125 kHz spacing between non-zero data tones of the data OFDM symbols (see paragraph 0117). It would have been obvious to one of ordinary skill in the art before the effective filing date .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Sandell, and Kim, further in view of Choi et al. (hereinafter, referred to as Chio) (US 10,158,516).
As to claim 6, Yamaura, Sandell, and Kim disclose all the subject matters claimed in claim 6, except that generating the plurality of training OFDM symbols comprises generating the plurality of training OFDM symbols with a 312.5 kHz spacing between non-zero data tones of the training OFDM symbols, and generating the one or more data OFDM symbols comprises generating the one or more data OFDM symbols with a 156.25 kHz spacing between non-zero data tones of the data OFDM symbols. Choi, in the same field of endeavor, discloses generating the plurality of training OFDM symbols comprises generating the plurality of training OFDM symbols with a 312.5 kHz spacing between non-zero data tones of the training OFDM symbols (see column 4, lines 1-7, column 7, lines 27-36 and 45-53 and Fig. 4), and generating the one or more data OFDM symbols comprises generating the one or more data OFDM symbols with a 156.25 kHz spacing between non-zero data tones of the data OFDM symbols (see column 4, lines 1-7, column 7, lines 27-36 and 45-53 and Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamaura, Sandell and Kim as suggested by Choi in order to enable the communication system to support a higher throughout. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Sandell, and Kim, further in view of Vermani et al. (hereinafter, referred to as Vermani) (US 2015/0326408).
As to claim 7, Yamaura, Sandell, and Kim disclose all the subject matters claimed in claim 7, except that generating the plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the plurality of training OFDM symbols, with a symbol duration of 6.4 µs. Vermani, in the same field of endeavor, discloses that generating a plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the plurality of training OFDM symbols, with a symbol duration of 6.4 µs (see paragraphs 0047, 0081, 0100, and 0103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Yamaura, Sandell, and Kim as suggested by Vermani in order to reduce the overhead caused by the training symbols in the packet.
As to claim 8, Yamaura, Sandell and Kim disclose all the subject matters claimed in claim 8, except that generating the plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the plurality of training OFDM symbols, with a symbol duration of 12.8 µs. Vermani, in the same field of endeavor, discloses generating the plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the plurality of training OFDM symbols, with a symbol duration of 12.8 µs (see paragraphs 0047 and 0100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Sandell, and Kim, further in view of Huang et al. (hereinafter, referred to as Huang) (US 2017/0093605).
As to claim 9, Yamaura, Sandell, and Kim disclose all the subject matters claimed in claim 9, except that generating the one or more data OFDM symbols comprises generating respective data OFDM symbols, among the one or more data OFDM symbols, with a symbol duration of 3.2 µs. Huang, in the same field of endeavor, discloses generating the one or more data OFDM symbols comprises generating respective data OFDM symbols, among the one or more data OFDM symbols, with a symbol duration of 3.2 µs (see the abstract and paragraph 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Yamaura, Sandell, and Kim as suggested by Huang in order to make the communication system compatible with various communication techniques (such as WiFi, see paragraphs 0006 and 0033).
Claims 12, 13, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Sandell, and Kim, further in view of Averbuch et al. (hereinafter, referred to as Averbuch) (US 2013/0039213).
As to claim 12, Yamaura discloses a method and apparatus for beamforming training (see the abstract), the method comprising: generating, at a first communication device (see paragraphs 0020-0021 and 0134), a plurality of training fields (see Fig. 5 and paragraphs 0134-0135); generating, at the first communication device, a first  Yamaura, discloses all the subject matters claimed in claim 12, except that the first communication device generating a second plurality of training OFDM symbols to be included in the data unit separate from the sounding packet, including generating the second plurality of training OFDM symbols with a second tone spacing between non-zero data tones of the second  Yamaura and Sandell disclose all the subject matters claimed in claim 12, except that all the training symbols (in both sounding and data packets) are transmitted using a first tone spacing  Kim, in the same field of endeavor, discloses transmitting pilot (training) symbol and data symbols in OFDM communication system (see paragraph 0088). Kim further discloses generating the plurality of training OFDM symbols with a first spacing between non-zero data tones of the training OFDM symbols (see paragraphs 0044 and 0088) and generating the data symbols with a second tone spacing (see paragraphs 0044 and 0088), the second tone spacing being a fraction of the first tone spacing of the plurality of training OFDM symbols, the fraction being less than 1 (see paragraphs 0044 and 0088). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamaura and Sandell as suggested by Kim in order to increase the number of tones carrying data symbols in comparison to the number tones carrying the pilot symbols (either for sounding packet or the data packet) and increase the amount of data transmitted from the communication device. Yamaura, Sandell, and Kim do not disclose that the spacing between the pilot tones in the sounding packet is the same as the spacing between the pilot tones in the data unit. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the same tone spacing for the pilot symbols of the sounding packet and the pilot symbols of the data unit to reduce the complexity of the transmission. Yamaura, Sandell, and Kim disclose all the subject matters claimed in claim 12, except that the first communication device  Averbuch, in the same field of endeavor, discloses a communication device where access points (i.e., first communication device as suggested by Yamaura paragraphs 0020 and 0029) are hosted over a single wireless network device (see paragraph 0049). Averbuch further discloses that the wireless network device may be integrated into a single integrated circuit (see paragraph 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamaura, Sandell, and Kim as suggested by Averbuch in order to increase the flexibility of the communication device and implement respective functions of the network devices. 
As to claim 13, Kim discloses generating the plurality of training OFDM symbols with the first tone spacing that is greater than the second tone spacing of the data OFDM symbols by a factor of at least 2 (see paragraphs 0044 and 0088).
As to claim 14, Kim discloses generating the plurality of training OFDM symbols with the first tone spacing that is greater than the second tone spacing of the data OFDM symbols by a factor of at least 2 (see paragraphs 0044 and 0088). Yamaura, Sandell, Kim, and Averbuch do not expressly disclose that the first tone spacing is greater than the second tone spacing of the data OFDM symbols by a factor of at least 4. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to try and modify Yamaura, Sandell, Kim, and Averbuch and make the spacing between the pilot tones four times the spacing between the data tones in order to reduce the interference between the training tones 
As to claim 20, Yamaura discloses generating the sounding packet comprises generating a null data packet (NDP) that omits a data portion (see paragraph 0065).
As to claim 21, Yamaura discloses generating the plurality of training fields of the sounding packet comprises generating a plurality of long training field (LTFs), and generating the sounding packet comprises generating the sounding packet to further include one or more short training fields (STFs) (see paragraph 0135 and Figs. 5-9).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Sandell, Kim, and Averbuch, further in view of Seok.
As to claim 15, Yamaura, Sandell, Kim, and Averbuch disclose all the subject matters claimed in claim 15, except that generating the plurality of training OFDM symbols comprises generating the plurality of training OFDM symbols with a 312.5 kHz spacing between non-zero data tones of the training OFDM symbols, and generating the one or more data OFDM symbols comprises generating the one or more data OFDM symbols with a 78.125 kHz spacing between non-zero data tones of the data OFDM symbols. Seok, in the same field of endeavor, discloses generating the plurality of training OFDM symbols (see paragraph 0094) comprises generating the plurality of training OFDM symbols with a 312.5 kHz spacing between non-zero data tones of the training OFDM symbols (see paragraph 0109), and generating the one or more data OFDM symbols comprises generating the one or more data OFDM symbols with a 78.125 kHz spacing between non-zero data tones of the data OFDM symbols (see .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Sandell, Kim, and Averbuch further in view of Choi.
As to claim 16, Yamaura, Sandell, Kim, and Averbuch disclose all the subject matters claimed in claim 16, except that generating the plurality of training OFDM symbols comprises generating the plurality of training OFDM symbols with a 312.5 kHz spacing between non-zero data tones of the training OFDM symbols, and generating the one or more data OFDM symbols comprises generating the one or more data OFDM symbols with a 156.25 kHz spacing between non-zero data tones of the data OFDM symbols. Choi, in the same field of endeavor, discloses generating the plurality of training OFDM symbols comprises generating the plurality of training OFDM symbols with a 312.5 kHz spacing between non-zero data tones of the training OFDM symbols (see column 4, lines 1-7, column 7, lines 27-36 and 45-53 and Fig. 4), and generating the one or more data OFDM symbols comprises generating the one or more data OFDM symbols with a 156.25 kHz spacing between non-zero data tones of the data OFDM symbols (see column 4, lines 1-7, column 7, lines 27-36 and 45-53 and Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yamaura, Sandell, Kim, and Averbuch as suggested by Choi in order to enable the communication system to support a higher throughout. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Sandell, Kim, and Averbuch, further in view of Vermani.
As to claim 17, Yamaura, Sandell, Kim, and Averbuch disclose all the subject matters claimed in claim 17, except that generating the plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the plurality of training OFDM symbols, with a symbol duration of 6.4 µs. Vermani, in the same field of endeavor, discloses generating the plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the plurality of training OFDM symbols, with a symbol duration of 6.4 µs (see paragraphs 0047, 0081, 0100, and 0103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Yamaura, Sandell, Kim, and Averbuch as suggested by Vermani in order to reduce the overhead caused by the training symbols in the packet.
As to claim 18, Yamaura, Sandell, Kim, and Averbuch disclose all the subject matters claimed in claim 18, except that generating the plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the plurality of training OFDM symbols, with a symbol duration of 12.8 µs. Vermani, in the same field of endeavor, discloses generating the plurality of training OFDM symbols comprises generating respective training OFDM symbols, among the plurality of training OFDM symbols, with a symbol duration of 12.8 µs (see paragraphs 0047 and 0100). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Yamaura, Sandell, Kim, and Averbuch as .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaura, Sandell, Kim, and Averbuch further in view of Huang.
As to claim 19, Yamaura, Sandell, Kim, and Averbuch disclose all the subject matters claimed in claim 19, except that generating the one or more data OFDM symbols comprises generating respective data OFDM symbols, among the one or more data OFDM symbols, with a symbol duration of 3.2 µs. Huang, in the same field of endeavor, discloses generating the one or more data OFDM symbols comprises generating respective data OFDM symbols, among the one or more data OFDM symbols, with a symbol duration of 3.2 µs (see the abstract and paragraph 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify Yamaura, Sandell, Kim, and Averbuch as suggested by Huang in order to make the communication system compatible with various communication techniques (such as WiFi, see paragraphs 0006 and 0033).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632